Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 02, 2016

The Court of Appeals hereby passes the following order:

A17D0167. DONALD A. WEISSMAN v. JUDY BAHR.

      Frederick Bahr and Judy Bahr divorced in 2015. Donald A. Weissman
represented Frederick Bahr in the action. Weissman filed a contempt action against
Judy Barr to enforce provisions of the Bahrs’ divorce decree related to the division
of personal property, which required that such disputes be submitted to arbitration.
After the arbitration, Weissman served a subpoena on the judge who arbitrated the
case, which Judy Bahr moved to quash. The trial court held Weissman in contempt
and ordered that he pay attorney fees to Judy Bahr, pursuant to OCGA § 9-15-14, and
granted Judy Bahr’s motion to quash the subpoena. Weissman seeks discretionary
review of the trial court’s order.
      The Georgia Supreme Court has jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const.
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008). As the underlying subject matter of this application is divorce, it is
hereby TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/02/2016
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.